Citation Nr: 1205448	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  08-11 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for bilateral pes planus with muscle strain.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to July 1968

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for bilateral pes planus with muscle strain, and assigned a 10 percent evaluation for it.  The Veteran disagreed with the assigned rating.  This case has been before the Board in July 2010 and again in January 2011, and was remanded on each occasion for additional development of the record.  The case is again before the Board for appellate consideration.


FINDINGS OF FACT

The Veteran's bilateral pes planus is manifested by tenderness of the heels without evidence of marked deformity, swelling on use or callosities.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for bilateral pes planus with muscle strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).



Duty to Notify

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a letter dated June 2006, VA provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for service connection.  This letter also advised him how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

In any event, the increased rating claim arises from the initial award of service connection for bilateral pes planus.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2011).  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

The Veteran's filing of a notice of disagreement as to the initial rating assigned in the December 2006 decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a) . 38 C.F.R. § 3.159(b)(3) (2011).  Rather, the appellant's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103. As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below. 

A March 2008 statement of the case, a May 2008 letter, and a supplemental statement of the case issued in October 2010 provided the Veteran with the relevant diagnostic codes for rating his service-connected bilateral pes planus, and included a description of the rating formula for all possible schedular ratings under the pertinent Diagnostic Code.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned, for his service-connected bilateral pes planus.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected pes planus.  Thus, VA's duty to notify in this case has been satisfied.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include VA outpatient treatment records and VA examination reports.

As noted, VA clinical examinations with respect to the issue on appeal have been obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA clinical examinations obtained in this case are more than adequate, as they are predicated on a full reading of the medical records in the Veteran's claims file.  The examiners considered all of the pertinent evidence of record.  As appropriate, clinical findings pertinent to the schedular criteria for rating the disabilities at issue were obtained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

As discussed above, the appellant was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. 119; see also Hart v. Mansfield, 21 Vet. App 505 (2007).

A 50 percent rating will be assigned for bilateral acquired flatfoot which is pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  When severe; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  When moderate; weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, a 10 percent evaluation will be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Veteran asserts a higher rating is warranted for bilateral pes planus.  He has undergone five VA examinations during the course of his claim.  The Board notes his pes planus was described by the examiner as "rather bad" on the September 2006 and June 2007 VA examinations.  Moreover the examiner stated in October 2009 that the Veteran had moderately severe bilateral pes planus.

The findings on the examinations, however, do not support a rating in excess of 10 percent.  In this regard, the Board observes that all examinations have shown the Veteran is able to wear his regular shoes, albeit with inserts.  He was noted to have mild pain in his feet with movements on the September 2006 VA examination.  Both heels had mild valgus, which corrected easily at that time.  The arch and midfoot were tender bilaterally.  The forefoot had a moderate valgus from pes planus which also corrected easily.  Similar findings were recorded on the June 2007 examination.

When the Veteran was examined by the VA in October 2009, it was noted he was able to rise on his heels and toes.  The heels were non-tender and normal to palpation.  While the arch had moderately severe pes planus bilaterally, the associated valgus of the heel and forefoot continued to be easily corrected.  The dorsal midfoot was non-tender.  The arch had mild tenderness on the left foot and was non-tender on the right.  The forefoot areas looked normal with no tenderness.  

The Veteran was again examined by the VA in September 2010.  While this examination was primarily for the left foot, some findings concerning the right foot were also included.  The muscle condition was characterized as good.  Both heels were normal to palpation.  There was mild tenderness of the right heel on the plantar aspect, but the left heel was non-tender.  The valgus of the forefoot and heel corrected easily.  The weight-bearing line of the foot lay was medial to the big toe metatarsal.  This alignment corrected easily.  The midfoot was non-tender dorsally.  There was no swelling at the arch or midfoot.  Both forefoot areas had normal appearance without pain or tenderness, and the toes had good alignment.  

The Veteran was most recently examined by the VA in February 2011.  He was able to rise on his toes and heels.  He could stand on the medial and lateral borders of each foot.  These were done poorly on the right due to ankle pain.  The heels had a mild generalized tenderness.  The arch had a moderate pes planus deformity bilaterally.  This appeared to be a bit worse on the right, but this was because of his posture relating to the right ankle pain.  The arch had plantar tenderness bilaterally, worse on the right.  The associated valgus of the forefoot and heel was mild and corrected easily.  The weight bearing axis was medial to the big toe by 1/2 inch on the right and by 1/4 inch on the left, and this alignment corrected easily.  Sensation and circulation were okay at both feet.  There were no bothersome calluses.  

The record fails to establish marked deformity, swelling on use or callosities.  Such findings are required in order to assign a 30 percent evaluation for bilateral pes planus.  The Board acknowledges that the Veteran is competent to report symptoms he experiences, and the Board finds him to be credible in this regard.  However, the Veteran is not competent to provide an opinion requiring medical knowledge or a clinical examination by a medical professional, such as an opinion addressing whether a service-connected disability satisfies specific rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his service-connected bilateral pes planus warrants a higher rating.  As such, the Board concludes that the medical findings on examination are of greater probative value than his allegations regarding the severity of his pes planus.  Accordingly, the preponderance of the competent and probative evidence is against the claim for an initial evaluation in excess of 10 percent for bilateral pes planus.  

The Board has also considered whether the Veteran's service-connected bilateral pes planus presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service- connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial evaluation in excess of 10 percent for bilateral pes planus with muscle strain is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


